DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 3-4, 6-7, 9-11, 13, 15, 17, 20, 23, 27 and 32 are allowed based on the follow reasons:
 	As to claim 3, the prior art fails to disclose or suggest alone or in combination as claimed a self-driving vehicle of a fleet of self-driving vehicles of a transport system for transporting persons and/or parcels within a delimited area, the self-driving vehicle comprising:
a vehicle control system with an onboard unit associated with the self-driving vehicle and a connection to a central computer, which is connected to all self-driving vehicles of the fleet, wherein the driving dynamics of the vehicle are regulated by the onboard unit and the navigation as well as integration of the vehicle into the traffic is controlled both by the onboard unit and the central computer;
wherein the width of the vehicle is smaller than 1.2 m so that at least two vehicles can drive in parallel on a lane;
whereupon the vehicles have an actuation system and control to compensate for lateral forces in negotiating curves, which system and control permit a tilting of the vehicle parallel to the longitudinal axis.
The elements contained in claim 32 are substantially similar to elements presented in claim 3, and further including the limitations of “wherein a current location of a requesting person is detected and taken into account when determining a route, whereupon a battery of one vehicle of the vehicle fleet of self-driving vehicles is charged and/or exchanged as a 

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Harvey (US 2016/0171894 A1) discloses a method of controlling autonomous or driverless vehicles in a specific control zone or in a convoy, Harvey does not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661